


110 HR 3342 IH: Freedom From Unnecessary Litigation

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3342
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals a credit against income tax for the cost of insurance against
		  negative outcomes from surgery, including against malpractice of a
		  physician.
	
	
		1.Short titleThis Act may be cited as the
			 Freedom From Unnecessary Litigation
			 Act of 2007.
		2.Credit for
			 purchase by patient of insurance against negative outcomes resulting from
			 surgery
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable credits) is amended by
			 inserting after section 25D the following new section:
				
					25E.Cost of
				insurance purchased by patient against negative outcomes resulting from
				surgery
						(a)In
				generalIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the cost of negative outcomes insurance covering the individual or the
				spouse or any dependent (as defined in section 152) of the individual.
						(b)Negative
				outcomes insuranceFor purposes of this section, the term
				negative outcomes insurance means insurance covering any negative
				side effect of surgery, including those caused by malpractice from the action
				or inaction of a
				physician.
						.
			(b)Conformimg
			 amendmentThe table of sections for such subpart A of such Code
			 is amended by inserting after the item relating to section 25D the following
			 new item:
				
					
						Sec. 25E. Cost of insurance purchased by
				patient against negative outcomes resulting from
				surgery.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			3.Exclusion from
			 gross income for medical malpractice awards granted in binding
			 arbitration
			(a)In
			 generalSection 104 of the Internal Revenue Code of 1986
			 (relating to compensation for injuries or sickness) is amended by redesignated
			 subsection (d) as subsection (e) and by inserting after subsection (c) the
			 following new subsection:
				
					(d)Medical
				malpractice binding arbitration awardsIn the case of damages
				awarded for medical malpractice in binding arbitration, gross income does not
				include such damages (whether for lost wages or
				otherwise).
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to damages
			 awarded after the date of the enactment of this Act.
			
